Citation Nr: 9928465	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active military duty from April 1972 
to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO), 
which granted service connection for panic disorder.  A 100 
percent evaluation was assigned for this disability effective 
from August 18, 1995.  A notice of disagreement relative to 
the effective date of the award of service connection was 
filed in April 1998.  A statement of the case was thereafter 
issued in May 1998.  The appellant perfected an appeal in 
this matter in June 1998.  He was afforded a personal hearing 
before a traveling Member of the Board in June 1999.

The Board notes that the appellant initially executed a power 
of attorney in favor of the Disabled American Veterans in May 
1995, and was represented by this organization with respect 
to the underlying claims of whether new and material evidence 
had been presented to reopen the claim for service connection 
for a nervous disorder, and a right knee condition.  However, 
the appellant revoked this power of attorney in February 
1997.  At that same time, he withdrew the issue of whether 
new and material evidence had been presented to reopen the 
claim of service connection for a right knee disorder.  In 
October 1997, the appellant executed power of attorney, VA 
Form 21-22, in favor of The American Legion.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In a September 1982 rating decision, the RO denied 
service connection for a nervous disorder; the appellant was 
notified of this decision in October 1982; he did not perfect 
an appeal relative to this rating determination.

3. An August 1995 letter from the appellant's spouse was 
received regarding the appellant's claim; clinical evidence 
was thereafter received which was new and material to reopen 
the claim and which established entitlement to service 
connection for panic disorder.

4.  The appellant was granted service connection for panic 
disorder in February 1998, with an effective date established 
as of August 18, 1995.


CONCLUSION OF LAW

The criteria for an effective date prior to August 18, 1995, 
for an award of service connection for panic disorder have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has found that the appellant's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  That is, the 
appellant has presented a claim which is plausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all relevant information pertaining to the appellant's appeal 
has been obtained by the RO, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107 has been satisfied.

Factual Background

Inasmusch as the appellant has emphasized the factual and 
procedural aspects of his claim, it is the opinion of the 
Board that a thorough recitation of the history of the case 
is necessary.  The record reflects that the appellant filed 
his original claim for VA compensation benefits in April 
1974, at that time seeking service connection for a right 
knee condition, to include arthritis of the knee.  He 
reported his treatment he received relative to the right knee 
disability. 

In correspondence received in May 1974, the appellant 
requested service connection for warts.  He also requested 
that he be scheduled for VA examination to evaluate this 
condition.  

The appellant underwent VA examination in July 1974.  He was 
evaluated with pre-service surgery of the right knee, good 
result, asymptomatic.  The medical examination report 
indicated that the appellant reported subjective complaints 
relative to his right knee.

In correspondence, received in July 1974, the appellant 
requested examination and evaluation of his nervous 
condition.  By rating action, dated in August 1974, the RO 
denied service connection for the claimed right knee 
condition, warts, and nervous disorder.  In the context of 
this decision, the RO noted that service records documented 
that the appellant reported pre-service treatment at a 
private medical facility for nervousness.  It was further 
noted that service records, to include the separation 
examination, were negative for diagnosis of or treatment for 
a nervous disorder.  The appellant was advised of this 
determination in August 1974, but did not appeal.  

The appellant filed a notice of disagreement with respect to 
the issue of entitlement to service connection for a right 
knee disability in November 1974.  A statement of the case 
relative to this issue was thereafter forwarded to the 
appellant in December 1974.  The appellant filed a VA Form 1-
9 in this matter in December 1974.  In the context of his 
substantive appeal, the appellant indicated that as a result 
of his right knee condition and, in particular the surgical 
treatment he received, he "endured many hardships, loss of 
education, became very nervous, and lost all ambition."  The 
issue of entitlement to service connection for a right knee 
disorder was the subject of a May 1975 decision by the Board.  

In August 1975, a request to reopen the claim for service 
connection for the right knee disability was submitted on 
behalf of the appellant by his spouse.  In the text of this 
correspondence, it was noted that the appellant had not 
worked for nearly a year due to physical and mental 
disabilities.

A private medical report was received in March 1976.  The 
report indicated that the appellant had been under treatment 
since April 1971, but noted that he maintained sporadic 
contact with this facility from 1971 to 1974.  The appellant 
was hospitalized for acute schizophrenic break for which he 
was hospitalized at this medical facility in June 1975.  It 
was noted that the appellant was not being seen regularly due 
to his active refusal to present himself for treatment.  
Medical reports relative to this treatment, dated from 
October 1971 to February 1972, were received in September 
1976.

The record discloses that the appellant was scheduled for VA 
examination, but failed to report for the October 1976 
examination.  In November 1976, the RO denied the appellant's 
claim due to the insufficiency of evidence.  A notation in 
the claims folder indicated that a congressional inquiry made 
that month inquired whether a private medical statement might 
be substituted for the examination report.  It was noted that 
such evidence, while considered supportive of the appellant's 
claim, would not be sufficient for adjudication purposes.  A 
subsequent notation in the file reflects that the appellant 
was rescheduled for examination.  

In correspondence from the appellant's spouse to a 
congressional representative, dated in November 1976, it was 
noted that the appellant had "filed for veterans benefits in 
November 1975 with the Disabled American Veterans," for a 
nervous condition.  It was noted that the appellant had a 
pre-existing nervous condition and a right knee disorder at 
the time of his entry into service.  A history of clinical 
treatment was also reported.

By letter, dated in December 1976, the RO denied the 
appellant's claims based upon his failure to report for VA 
examination.

The appellant reported for VA neuropsychiatric examination in 
January 1977, and was evaluated with emotional instability, 
chronic, moderately severe.  In a March 1977 rating decision, 
the RO denied service connection for the claimed chronic 
nervous disorder.  This determination was predicated upon the 
RO's finding that the evidence showed preservice treatment, 
but no treatment or diagnosis during service.  It was noted 
that VA examination showed a current diagnostic finding of 
emotional instability, which was a constitutional or 
development disorder for which VA compensation was not 
payable.  The appellant was advised of this determination in 
March 1977.

In September 1982, the appellant filed a claim for benefits 
due to psychiatric disability.  It was noted that his initial 
disorder had its onset in 1967 as nervous condition, but had 
since developed into anxiety attack which impaired his 
concentration and rendered him unemployable.  In September 
1982, the RO confirmed its previous denial of service 
connection for a nervous condition.  The appellant was 
advised of this determination, and of his procedural and 
appellate rights, in October 1982.  The appellant did not 
appeal this determination.  

In September 1983, the service representative filed an 
informal claim for service connection or nonservice 
connection pension benefits.  It was noted that the appellant 
had "new and material" evidence to present in support of 
his claim.  Thereafter, the appellant forwarded 
correspondence in September 1984, indicating his intent to 
reopen his claim for "pension benefits."  The appellant 
indicated that he was receiving ongoing private medical 
treatment.  He also noted that he was determined to be 
disabled by the Social Security Administration, and that 
medical records used in conjunction with this determination 
would be forwarded to the RO.  It was noted that a vocational 
rehabilitation report would also be provided.  

A vocational rehabilitation report was received in September 
1984.  The report, dated in August 1984, indicated that the 
appellant did not meet the eligibility requirements for 
participation in this program due to the severity of his 
emotional problems.  The August 1984 disability determination 
by the Social Security Administration indicated that the 
appellant was found to be disabled due to agoraphobia, 
personality disorder, occasional paranoia, and anxiety.

Private medical records, dated from June 1975 to July 1976, 
were received in January 1985.  These reports document 
treatment the appellant received for a condition of the right 
wrist, and diagnostic testing for neurological complaints.  
The RO denied the claim for pension benefits in March 1985 
based upon the appellant's failure to provide requested 
evidence concerning his employment history and to complete a 
report of his income and net worth.

In May 1985, a congressional inquiry was forwarded to the RO, 
along with a letter from the appellant's spouse.  The April 
1985 correspondence from the appellant's spouse generally 
noted that the appellant's symptomatology was disabling, and 
warranted service connection.  

Private medical records, dated from June 1975 to May 1984, 
were received in March 1985.  These treatment reports 
document intermittent psychiatric treatment the appellant 
received during this period.  The clinical reports note 
various diagnostic findings of anxiety neurosis, and 
agoraphobia.

By rating action, dated in June 1985, the RO denied the 
appellant's claim for pension benefits.  The appellant was 
notified of this determination in June 1985.  

In August 1995, a letter written to the Vice President's wife 
by the appellant's spouse was forwarded to the RO for review.  
In this correspondence, dated in August 1995, the appellant's 
spouse generally reiterated previously noted contentions 
regarding the onset and severity of the appellant's 
psychiatric disability.  By letter, dated in September 1995, 
the RO advised the appellant that the August 1995 
correspondence had been referred for review.  In a subsequent 
letter from the appellant's spouse, received in September 
1995, it was generally noted that the evidence of record was 
sufficient to establish entitlement to service connection for 
the claimed psychiatric disorder. 

The record reflects subsequent congressional inquiries with 
referrals of letters from the appellant's wife to VA between 
1996 and 1997.

In October 1996, the appellant sought to reopen his claim for 
compensation benefits for a nervous disorder and a right knee 
condition.  By rating action, dated in October 1996, the RO 
denied the appellant's claims, finding that new and material 
evidence sufficient to reopen the claims for service 
connection had not been presented.  With respect to the claim 
for service connection for a nervous disorder, it was noted 
that the evidence submitted did not establish that the 
appellant's current psychiatric condition was related to his 
period of military service.  The appellant was notified of 
this determination by letter, dated in November 1996.  

Private medical records, dated from October 1992 to November 
1993, were received in November 1996.  Another congressional 
inquiry with an accompanying letter sent from the appellant's 
wife was referred to the RO in November 1996.

Following review of the record, the RO continued its previous 
denial of service connection for a nervous disorder in 
November 1996.  It was the RO's determination that new and 
material evidence had not been presented to reopen the 
previously denied claim.  Notification of this decision was 
forwarded to the appellant in December 1996.

Private medical records, dated from April 1971 to December 
1996, were received in December 1996.  

A congressional inquiry, dated in January 1997, was 
accompanied by correspondence forwarded to the congressional 
representative by the appellant's spouse earlier that month.  
The record also contains further correspondence from the 
appellant's spouse addressed to the Secretary of Veterans 
Affairs, in which she generally reiterated her contentions 
that service connection for the claimed nervous disorder had 
been established by the medical evidence of record.  This 
correspondence was referred to the RO for response.  

The record reflects that the appellant and his spouse offered 
testimonial evidence concerning the onset and severity of the 
claimed nervous disorder during a February 1997 hearing.  
Generally, the appellant stated that he suffered from 
psychiatric symptoms since age 15 years, and had received 
private medical treatment for his condition prior to service.  
He reported that although he advised service medical 
personnel of his continued symptoms, he was found to be 
qualified for entry into service.  He recalled treatment for 
continued symptoms of depression and panic attacks during 
service.  The appellant and his wife also reported a history 
of post service private and VA treatment.  The hearing 
transcript was accepted as the appellant's notice of 
disagreement with the rating decision issued in November 
1996.  

Evidence received at the time of the February 1997 hearing 
included private medical records dated from 1992 to 1997, and 
a November 1996 letter from the appellant's spouse to a 
congressional representative.

A February 1997 medical statement from the appellant's 
treating physician at the VA medical facility was received in 
March 1997.  In general, it was noted that the appellant was 
under treatment for chronic psychiatric symptoms, which 
reportedly dated back to his period of military service.  

In a July 1997 rating action, the RO issued a determination 
relative to the documentary evidence presented in conjunction 
with the February 1997 hearing.  It was determined that new 
and material evidence sufficient to reopen the claim for 
service connection for a nervous disorder had not been 
submitted.

A congressional inquiry was next received in July 1997.

In an August 1997 decision, the hearing officer affirmed the 
RO's denial of the appellant's claim.  It was determined that 
the evidence presented in support of the claim was cumulative 
of evidence previously associated with the claims folder, and 
that the evidence did not establish that a psychiatric 
disorder was incurred during service.

In September 1997, a congressional inquiry was made regarding 
the appellant's claim.  A letter from the appellant's spouse 
was received, as well as a medical statement.  A September 
1997 statement from the appellant's treating physician at the 
VA medical facility indicated that the appellant continued to 
experience psychiatric symptoms for which he reportedly had 
not received effective treatment during service.

In September 1997, the appellant perfected an appeal relative 
to the issue of whether new and material evidence had been 
presented to reopen the claim for service connection for a 
nervous condition.

In October 1997, correspondence forwarded to the President of 
the United States was referred to VA for appropriate action.   

In a November 1997 statement from the appellant's service 
representative, it was requested that the appellant's claim 
be amended to generally include entitlement to service 
connection for a mental condition. 

The appellant underwent VA examination in December 1997.  The 
medical examination report indicated that a diagnostic 
impression of panic disorder with agoraphobia, obsessive 
compulsive disorder, alcohol abuse in remission, and 
benzodiazepine abuse in remission (Axis I).  The appellant 
was evaluated with psychosocial and environmental stressors, 
as well as unemployment.  A Global Assessment of Functioning 
(GAF) score of 38 was noted.  The examiner noted that the 
appellant demonstrated major impairment in both social and 
occupational functioning.  In his assessment, the examiner 
opined that the appellant's panic disorder and obsessive 
compulsive disorder were present prior to service, but were 
significantly aggravated beyond a normal progression during 
service.  Based upon a review of the recorded medical 
history, it was the examiner's opinion that the psychiatric 
disorders currently observed on evaluation were the same 
disorders as the those for which the appellant had been 
treated prior to service.  Based upon this clinical 
assessment, the RO granted service connection for panic 
disorder, evaluated as 100 percent disabling.  The effective 
date of this award was August 18, 1995, the date of the 
postmark of correspondence submitted to the Vice President's 
wife.  In this context, it was noted that earlier rating 
actions relative to this issue had become final.  

During a June 1999 hearing, the appellant and his spouse 
offered testimonial evidence concerning the onset and 
severity of the appellant's panic disorder.  In general, it 
was contended that medical evidence which was recently 
determined to establish entitlement to service connection for 
panic disorder was of record at the time of the initial claim 
for compensation benefits in 1974.  It was the appellant's 
belief that an earlier effective date was warranted for the 
award of service connection, because he experienced the onset 
of his psychiatric symptoms in 1965 or 1967, and that these 
symptoms persisted throughout his period of military service.  
The appellant indicated that he was advised to file a claim 
seeking benefits based upon his right knee disability, 
although he continued to experience increasingly severe panic 
attacks.  The appellant and his spouse recalled that a series 
of medical records, demonstrating the severity of and 
relationship between the appellant's psychiatric disorder and 
his period of military service, had been submitted since the 
time of the appellant's discharge.  In addition, it was noted 
that the appellant continuously filed claims seeking 
compensation benefits for his nervous disorder following his 
release from service.  


Analysis

At the outset, the Board notes that the appellant and his 
spouse have consistently maintained that the medical evidence 
of record more than adequately demonstrated entitlement to 
service connection for panic disorder on the basis of 
aggravation of this pre-existing condition.  Specifically, it 
is argued that the medical evidence of record at the time of 
the appellant's original claim supported such a finding.  It 
is further argued that the appellant's preservice medical 
history demonstrating disabling psychiatric symptomatology, 
which was reported to military personnel at the time of his 
induction, was ignored.  In this case, whether the service 
department acted correctly or prudently in accepting the 
appellant for service in the face of the medical history 
reported upon examination for entry is not a question before 
the Board.  Instead, the focus of the Board's inquiry, in 
this instance, is whether any correspondence evincing an 
intent to apply for VA compensation benefits prior to August 
18, 1995, may be the basis for an earlier effective date for 
an award of service connection.  

The effective date for the appellant's claim is governed by 
38 U.S.C.A. § 5110(a), which provides, in pertinent part, 
that unless specifically provided otherwise, the effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. 
§ 5110(b)(1) further provides that:

The effective date of an award of disability 
compensation to a veteran shall be the day 
following the date of discharge or release if 
application therefor is received within one 
year from such date of discharge or release.

See also 38 C.F.R. § 3.400 (1998).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Further, under 38 C.F.R. § 3.157, an informal claim may 
consist of a report of examination or hospitalization.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

For claims which are reopened after final disallowance on the 
basis of new and material evidence, the effective date shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

A reopened claim is defined as "[a]ny application for a 
benefit received after final disallowance of an earlier claim 
. . . ."  38 C.F.R. § 3.160(e) (1998).

The Board has carefully and thoroughly reviewed the record.  
However, there is no evidence that the appellant successfully 
reopened his claim by submitting new and material evidence 
prior to August 18, 1995.

The record discloses that service connection for panic 
disorder was initially denied by a rating decision in August 
1974.  In August 1974, the appellant was notified of this 
adverse determination and of his appellate rights; but he did 
not perfect an appeal with regard to the disallowance of this 
claim.  Thereafter, the claim for service connection for a 
psychiatric disorder was again denied in March 1977 and 
September 1982.  Those determinations also were not appealed.

The formality of perfecting an appeal of a disallowed claim 
is part of a clear and precise statutory and regulatory 
scheme.  A timely filed Notice of Disagreement ("NOD") 
initiates appellate review of a decision by the RO.  
38 U.S.C.A. §  7105(a) (West 1991); 38 C.F.R. 20.200 (1998).  
A NOD must be filed within one year from the date of mailing 
of notice of the determination by the RO.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1998).  If a 
NOD is not filed within the prescribed one-year period, the 
determination on a claim by the RO shall become final.  
38 U.S.C.A. § 7105(c) (West 1991).  Here, the information of 
record reflects that the appellant failed to file a NOD from 
the August 1974 rating decision, thereby finalizing that 
decision.  With respect to rating actions issued subsequent 
to the August 1974 rating decision, the record reflects that 
the appellant did not initiate an appeal of any of these 
adverse determinations with the filing of a timely notice of 
disagreement, including following the last disallowance in 
September 1982.  Accordingly, these determinations became 
final. 

The record further shows that it was not until receipt of the 
August 18, 1995 correspondence, and supporting medical 
evidence, that service connection for panic disorder was 
established.  Service connection requires evidence that a 
chronic disease or disability was either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  While clinical reports documented the 
appellant's psychiatric condition, the essential element 
lacking in this case was competent medical evidence that 
demonstrated that the appellant's preservice psychiatric 
condition was aggravated during his period of service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Upon receipt of the 
August 1995 claim and the referenced medical evidence, new 
and material evidence sufficient to reopen the claim was 
received, and review of the record by the RO resulted in an 
allowance of service connection.

The record clearly discloses that the claim was not 
successfully reopened until August 1995, and the only 
correspondence which may be construed as an application to 
reopen the claim for service connection for panic disorder 
was the correspondence received in 1995.  Thus, the effective 
date of the grant of service connection was properly based 
upon the date of the reopened claim, August 18, 1995.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In summary, the appellant had active duty from April 1972 to 
April 1974.  His first claim for service connection for panic 
disorder was denied in August 1974.  The appellant did not 
perfect an appeal relative to the denial of service 
connection for his claimed psychiatric condition.  Thus, that 
determination became final.  The appellant thereafter filed 
various claims seeking to reopen his claim for service 
connection for panic disorder, which were denied.  He 
likewise did not initiate appellate review with respect to 
any of these determinations.  The appellant successfully 
reopened his claim in August 1995.  Accordingly, under the 
applicable regulations, an effective date for the allowance 
of service connection for panic disorder, prior to August 18, 
1995, is not warranted.


ORDER

An effective date earlier than August 18, 1995, for the award 
of service connection for panic disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

